UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-09497 Dividend Growth Trust 58 Riverwalk Blvd, Building 2, Ste A, Ridgeland, SC29936 The Corporation Trust Company Corporation Trust Center 1209 Orange Street Wilmington, Delaware 19801 (Name and address of agent for service) Registrant's telephone number, including area code: 317-917-7000 Copies to: John H. Lively The Law Offices of John H. Lively & Associates, Inc. A member firm of The 1940 Act Law Group 2041 West 141st Terrace, Suite 119 Leawood, KS66224 Date of fiscal year end:09/30 Date of reporting period:06/30/11 Item 1. Schedule of Investments. Dividend Growth Trust Rising Dividend Growth Fund Schedule of Investments June 30, 2011 (Unaudited) Common Stocks/Master Limited Partnerships - 89.56% Shares Value Aircraft Engines & Engine Parts - 1.79% United Technologies Corp. $ Bituminous Coal & Lignite Surface Mining - 2.16% Natural Resource Partners, L.P. Computer & Office Equipment - 4.04% International Business Machines Corp. (IBM) Crude Petroleum & Natural Gas - 4.85% Canadian Natural Resources Ltd. Linn Energy, LLC Fats & Oils - 2.25% Archer-Daniels-Midland Co. Fire, Marine, & Casualty Insurance - 1.90% HCC Insurance Holdings, Inc. Food & Kindred Products - 2.22% Nestle SA(a) General Industrial Machinery & Equipment - 1.51% Illinois Tool Works, Inc. Industrial Inorganic Chemicals - 3.23% Praxair, Inc. Industrial Instruments for Measurement, Display, & Control - 3.01% Roper Industries, Inc. Investment Advice - 3.03% Eaton Vance Corp. Franklin Resources, Inc. Men's & Boy's Furnishings, Work Clothing, and Allied Garments - 1.74% VF Corp. Miscellaneous Food Preparations & Kindred Products - 1.02% McCormick & Co., Inc. (b) Natural Gas Transmission - 7.63% DCP Midstream Partners, L.P. Energy Transfer Equity, L.P. Enterprise Products Partners, L.P. Williams Partners, L.P. See accompanying notes which are an integral part of these financial statements. Dividend Growth Trust Rising Dividend Growth Fund Schedule of Investments - continued June 30, 2011 (Unaudited) Common Stocks/Master Limited Partnerships - 89.56% -continued Shares Value Orthopedic, Prosthetic & Surgical Appliances & Supplies - 1.71% Mine Safety Appliances Co. $ Petroleum Refining - 1.56% Murphy Oil Corp. Pharmaceutical Preparations - 9.79% Novartis AG(a) Novo-Nordisk A/S(a) Teva Pharmaceutical Industries, Ltd.(a) Pipe Lines (No Natural Gas) - 6.35% Magellan Midstream Partners, L.P. NuStar GP Holdings, LLC. Plains All American Pipeline, L.P. Sunoco Logistics Partners, L.P. Radio Telephone Communications - 1.96% Vodafone Group, Plc. (a) Railroads - Line-Haul Operating - 3.92% Canadian National Railway Co. Norfolk Southern Corp. Retail - Building Materials, Hardware, Garden Supply - 2.13% Fastenal Co. Retail - Drug Stores and Proprietary Stores - 2.16% Walgreen Co. Retail - Eating Places - 3.73% McDonald's Corp. Retail - Family Clothing Stores - 2.63% Ross Stores, Inc. TJX Companies, Inc. / The Semiconductors & Related Devices - 2.07% Linear Technology Corp. Services - Computer Processing & Data Preparation - 1.68% Automatic Data Processing, Inc. Services - Computer Programming Services - 0.87% Infosys Technologies Ltd.(a) See accompanying notes which are an integral part of these financial statements. Dividend Growth Trust Rising Dividend Growth Fund Schedule of Investments - continued June 30, 2011 (Unaudited) Common Stocks/Master Limited Partnerships - 89.56% -continued Shares Value Steel Works, Blast Furnaces, Rolling Mills - 2.89% Nucor Corp. $ Surgical & Medical Instruments & Apparatus - 1.41% Becton, Dickinson & Co. Telephone Communications (No Radio Telephone) - 2.10% CenturyLink, Inc. Wholesale - Drugs Proprietaries & Druggists' Sundries - 2.22% Cardinal Health, Inc. TOTAL COMMON STOCKS/MASTER LIMITED PARTNERSHIPS (Cost $94,120,691) Money Market Securities - 10.09% Fidelity Institutional Money Market Portfolio - Institutional Shares, 0.17% (c) TOTAL MONEY MARKET SECURITIES (Cost $13,203,029) TOTAL INVESTMENTS (Cost $107,323,720) - 99.65% $ Assets in excess of other liabilities - 0.35% TOTAL NET ASSETS - 100.00% $ (a) American Depositary Receipt. (b) Non-voting shares (c) Variable rate security; the money market rate shown represents the seven day yield at June 30, 2011. Tax Related Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ Aggregate cost of securities for income tax purposes $ See accompanying notes which are an integral part of these financial statements. Dividend Growth Trust Rising Dividend Growth Fund Notes to the Financial Statements June 30, 2011 (Unaudited) Security Valuation – All investments in securities are recorded at their estimated fair value as described below. When market quotations are not readily available, when Dividend Growth Advisors, LLC (“Advisor” or “DGA”) determines that the market quotation or the price provided by the pricing service does not accurately reflect the current market value or when restricted or illiquid securities are being valued, such securities are valued as determined in good faith by the Advisor, according to guidelines established by the Board.As a general principle, the current fair value of a security being valued by the Advisor would be the amount which the Fund might reasonably expect to receive upon a current sale.Methods which are in accord with this principle may, for example, be based on, among other factors, a multiple of earnings, a discount from market of a similar freely traded security, or yield to maturity with respect to debt issues.Fair value determinations will not be based on what the Advisor believes that a buyer may pay at a later time, such as when market conditions change or when the market ultimately recognizes a security’s true value as perceived by the Advisor.Similarly, bonds and other instruments may not be fair valued at par based on the expectation that the Fund will hold the investment until maturity. Security Transactions and Related Income - The Fund follows industry practice and records security transactions on the trade date.The specific identification method is used for determining gains or losses for financial statements and income tax purposes.Dividend income is recorded on the ex-dividend date and interest income is recorded on an accrual basis. Dividend income and distributions from Master Limited Partnerships (“MLPs”) are recorded on the ex-dividend date.Distributions received from the Fund’s investments in MLPs generally are recorded as a return of capital, reducing the cost basis of the associated MLP investment. Income or loss from the MLP investments is recorded upon receipt of the MLP’s K-1. Fair value is defined as the price that a Fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. GAAP establishes a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk, for example, the risk inherent in a particular valuation technique used to measure fair value including such a pricing model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable.Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below. · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs (including, but not limited to, quoted prices for an identical security in an inactivemarket,quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) · Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining fair value of investments based on the best information available) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Dividend Growth Trust Rising Dividend Growth Fund Notes to the Financial Statements - continued June 30, 2011 (Unaudited) Equity securities, including common stock, American Depositary Receipts, and MLPs are generally valued by using market quotations, but may be valued on the basis of prices furnished by a pricing service when the Advisor believes such prices more accurately reflect the fair value of such securities.Securities that are traded on any stock exchange are generally valued by the pricing service at the last quoted sale price.Lacking a last sale price, an exchange traded security is generally valued by the pricing service at its last bid price.Securities traded in the NASDAQ over-the-counter market are generally valued by the pricing service at the NASDAQ Official Closing Price.When using the market quotations or close prices provided by the pricing service and when the market is considered active, the security will generally be classified as a Level 1 security. Sometimes, an equity security owned by the Fund will be valued by the pricing service with factors other than market quotations or when the market is considered inactive. When this happens, the security will generally be classified as a Level 2 security. When market quotations are not readily available, when the Advisor determines that the market quotation or the price provided by the pricing service does not accurately reflect the current fair value, or when restricted or illiquid securities are being valued, such securities are valued as determined in good faith by the Advisor, in conformity with guidelines adopted by and subject to review by the Board. These securities will generally be categorized as Level 3 securities. Investments in mutual funds, including money market mutual funds, are generally priced at the ending net asset value (NAV) provided by the service agent of the funds. These securities will be categorized as Level 1 securities. Short-term investments in fixed income securities, (those with maturities of less than 60 days when acquired, or which subsequently are within 60 days of maturity), are valued by using the amortized cost method of valuation, which the Board has determined will represent fair value. These securities will be classified as Level 2 securities. The following is a summary of the inputs used to value the Fund’s investments as of June 30, 2011: Valuation Inputs Investments Level 1 - Quoted Prices in Active Markets Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs Total Common Stocks* $ $
